ATTACHMENT TO ADVISORY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s after final filing of 17 June 2022 has been considered.  No proposed amendments have been filed. Applicants remarks have been addressed in section Response to Arguments below. 
Claims 1-3, 5-9, 11-14, 16-18, 20, 23 and 24 remain rejected.  

Response to Arguments
Applicant's arguments filed on 17 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the metal shell of Yang ‘263 cannot be the instantly claimed second housing, because the claimed second housing is “explicitly an electrically non-conductive material”. Applicant further argues that the combination of Yang ‘263 and Yoon would result in an anodizing process of the heat dissipating surface only rather than of the whole metal shell. 
Applicant should note that claims 1 and 12 in fact require a second housing “comprising an electrically non-conductive material”. As such, even if Yoon’s teaching would only lead to anodizing of the surface of the metal shell and thus render only the surface electrically non-conductive, then the metal shell would indeed “comprise” electrically non-conductive material – at least on its surface.

Applicant argues that there is a fundamental difference between the recesses defined by Katana’s fins and the presently claimed recesses (air flues). 
It is not apparent what the difference is. In each case, the recesses are formed in a housing and extend between an outer surface of the housing and an inner surface of the housing as claimed. In each case the recesses allow air to flow and enhance the cooling effect. In addition, instant Figure 4 appears to show a second housing with finned surfaces.
Applicant mentions that the recesses allow air to flow “inside the battery pack”. It is noted that this is not a claimed limitation. Further, while it is not completely clear what applicant means, it appears that applicant suggests that the “air flues” somehow allow air access inside the second housing. However, a review of the specification appears to suggest that “inside the battery pack” just means inside the first housing. Paragraph [0029] of the Specification reads: 
“Preferably, in order to make the air flow from the inside to outside of the battery pack 1, the first housing 10 is provided with an air inlet and an air outlet (not shown). So the air can cycle between the air inlet, the air flue and the air outlet. The temperature rise is slowed down during the charging and discharging process of the batter pack 1.”

Applicant argues that Römmler does not meet the claimed limitations of the claimed phase change material, because the phase change material in Römmler that is disposed between two rows of cells includes two separate parts and is not a single piece.
It is presumed that by “phase change material” applicant means “heat exchanger” (also referred to as “filling body” in the specification). It is noted that the instantly disclosed heat exchanger/filling body is a porous element with phase change material contained therein.
Instant claim 11, which depends on claim 1 requires that each of the two heat exchangers be unitarily formed.
The combination of Yang ‘263 and Römmler provides for a modular arrangement resulting in Yang 263’s microporous media formed in adjacently arranged modules analogous to the instantly claimed heat exchangers. The structures of two adjacent modules (20) in Römmler satisfy all of the claimed limitations of the two heat exchangers of claims 1 and 11. 
That is, there would be a first heat exchanger with an external surface contacting with the metal shell (“second housing”) and an internal surface contacting with outer surfaces of the battery cells. There would further be a second heat exchanger, next to the first heat exchanger which would be partially surrounded by battery cells located at an edge of the battery group. The first heat exchanger would have a first bulge projecting toward a space between two adjacent battery cells and a second heat exchanger with a second bulge contacting the first bulge. Each heat exchanger is unitarily formed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724